896 A.2d 105 (2006)
278 Conn. 902
STATE of Connecticut
v.
Jeffrey JACKSON.
Supreme Court of Connecticut.
Decided April 7, 2006.
Proloy K. Das, assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 93 Conn.App. 671, 890 A.2d 586 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's jury instruction regarding proof beyond a reasonable doubt was constitutionally infirm?"
The Supreme Court docket number is SC 17646.